DETAILED ACTION
This office action is in response to Applicant’s submission filed on 27 June 2018.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-20 are pending.
Claim 7 includes limitations interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
Claims 1-6, 15-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-6, 15-20
Claims 7-14 are allowed.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


In claim 7, claim limitations "a computation circuit", “a compensation circuit” have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Reviewing the specification, FIG.4 provide detailed structure for the claimed limitation, specifically, “a computation circuit” is construed to be Item 410, and “a compensation circuit” is construed to be Item 420.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim(s) limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-6, 15-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 1-7, 9-20
 (Independent Claims)  For claim 1 / 15, the claim recites a system / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 15, in part, recites 
“…. multiplying the first quantized value with the second quantized value to compute a raw product value; compensating the raw product value for a quantization error according to the first and second compensation instructions to produce a compensated product value; adding the compensated product value into an accumulated value for the dot product; and converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction” (math concept); “converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction” (mental process).  
“multiplying the first quantized value with the second quantized value to compute a raw product value; compensating the raw product value for a quantization error according to the first and second compensation instructions to produce a compensated product value; adding the compensated product value into an accumulated value for the dot product; and converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of multiplying / compensating / adding, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its 
The limitation “converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than generic computing element, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor”, “storage device storing instructions” language,  “converting” in the limitation citied above could be performed by a human mind (e.g., a mathematician could handle the data calculation and conversion), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 15 recites the additional elements: (a) using generic computer elements (like server computer, storage device storing a set of instructions to be executed by the process); (b) “receiving a first vector having a set of components and a second vector having a set of corresponding components, wherein a component of the first vector comprises a first quantized value and a first compensation instruction, and a corresponding component of the second vector comprises a second quantized value and a second compensation instruction …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing element and receiving data is WURC and extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-6 / 16-20 are dependent on claim 1 / 15 and include all the limitations of claim 1 / 15. Therefore, claims 2-6 / 16-20 recite the same abstract ideas. 
With regards to claims 2-6 / 16-20, the claims recite additional process for math calculation & data processing, which as drafted, is a process that, under its broadest reasonable interpretation, covers math concepts and mental process, but for the 

Allowable Subject Matter

Claims 7-14 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 7-14.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 7 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “a processing element circuit configured to produce a dot product based on a first vector having a set of components and a second vector having a set of corresponding components, wherein a component of the first vector comprises a first quantized value and a first compensation instruction and a corresponding component of the second vector comprises a second quantized value and a second compensation instruction, the processing element circuit comprising: a computation circuit configured to multiply the first quantized value with the second quantized value to compute a raw product value; a compensation circuit configured to compensate the raw product value for a quantization error according to the first and second compensation instructions to produce a compensated product value; and an accumulation circuit configured to add the compensated product value into an accumulated value for the dot product”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Peters, et al., US-PGPUB NO.2014/0355769A1 [hereafter Peters] shows a circuit for compensating error introduced due to quantization. However, Peters does not teach vector product with compensation instruction. 
Kim, et al., US-PGPUB NO.2015/0332681A1 [hereafter Kim] shows a quantization compensation circuit7. However, Peters does not teach vector product with compensation instruction. 
Gibson, et al., US-PGPUB NO.2017/0323197A1 [hereafter Gibson] shows hardware for implementing neural network computation. However, Gibson does not teach vector product with compensation instruction. 
Palmers, et al., US-PGPUB NO.2018/0198661A1 [hereafter Palmers] shows circuit for compensating quantization effect. However, Palmers does not teach vector product with compensation instruction. 
Wang, et al., “Small-footprint high-performance deep neural network-based speech recognition using split-VQ”, 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 06 August 2015 [hereafter Wang] shows vector quantization with deep neural network. However, Palmers does not teach vector product with compensation instruction. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128